Citation Nr: 0934855	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand condition, 
claimed as neuropathy, to include as secondary to service-
connected diabetes mellitus type II.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to 
July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


REMAND

Service treatment records (STRs) contain no complaints of, 
treatment for, or a diagnosis of a right hand condition.  The 
Veteran seeks service connection for a right hand condition, 
claimed as neuropathy, as secondary to service-connected 
diabetes mellitus type II.

The Veteran is service-connected for diabetes mellitus, 
peripheral neuropathy of the left hand, peripheral neuropathy 
of the left leg associated with traumatic arthritis of the 
left ankle, and peripheral neuropathy of the right leg 
associated with diabetes.  He also has several additional 
service-connected disabilities.  

VA medical records include a February 2003 complaint of 
intermittent numbness in the arms when the Veteran is in bed.  
Diagnosis was paresthesia in the hands.  

In April 2004 the Veteran was accorded a compensation and 
pension (C&P) peripheral nerves examination.  During the 
examination the Veteran reported that he experienced a 
tingling sensation in his hands.  He further reported that he 
experienced numbness in the right hand after repetitive 
movements for five to ten minutes.  Diagnosis was "likely 
carpal tunnel syndrome."  

The opinion of the April 2004 VA examiner did not address 
secondary service connection for a right hand disorder with 
regard to the Veteran's service-connected diabetes mellitus 
type II.  Accordingly, another examination should be 
scheduled.

Case law provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Accordingly, the Veteran should be provided another C&P 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination"

In addition, the most recent VA treatment records contained 
in the claims file are over four years old.  The records 
should be updated to include recent VA treatment records 
dating from January 21, 2005.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Such records would clearly be relevant as 
they could shed light on the question of whether the Veteran 
currently has a diagnosis of peripheral neuropathy of the 
right hand secondary to diabetes.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  Associate with the claims folder 
any medical records from the VAMCs in 
West Palm Beach, Miami, Tampa and 
Gainesville dating from January 21, 
2005. 

2.  Thereafter, schedule the Veteran 
for an appropriate examination 
regarding his claim for service 
connection for a right hand 
condition.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in his report that the claims 
file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail.  The 
examiner is specifically requested to 
set forth the diagnosis for any right 
hand condition and opine as to 
whether any right hand condition is 
at least as likely as not (50 percent 
probability or greater) proximately 
due to or the result of the service-
connected diabetes mellitus type II.   
The examiner should also comment on 
whether any right hand disorder was 
aggravated by a service-connected 
disability.  A complete rationale for 
all opinions proffered must be set 
forth in the report provided.

3.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate the 
issue on appeal.  If the benefit 
sought remains denied, the Veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




